         Case 6:20-cv-02189-AA         Document 14   Filed 03/22/21   Page 1 of 4




Elisabeth Holmes (OR Bar # 120254)
Willamette Riverkeeper
P.O. Box 293
Eugene, Oregon 97440
Tel. (541) 870-7722
No facsimile
Email: eli@willametteriverkeeper.org

Daniel C. Snyder (OR Bar # 105127)
Law Offices of Charles M. Tebbutt, P.C.
941 Lawrence Street
Eugene, Oregon 97401
Tel. (541) 344-3505
Fax (541) 344-3516
Email: dan@tebbuttlaw.com

Attorneys for Plaintiff

SCOTT ERIK ASPHAUG, OSB #833674
Acting United States Attorney
District of Oregon
JOSHUA E. KELLER, NYSB #4297396
Assistant United States Attorney
Joshua.keller@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Phone: 503.727.1000

Attorneys for Defendant

                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    EUGENE DIVISION

 WILLAMETTE RIVERKEEPER, an Oregon             Case No.: 6:20-cv-002189-AA
 non-profit corporation,
                                               JOINT RULE 26(f) DISCOVERY PLAN
        Plaintiff
                                               (Freedom of Information Act, 5 U.S.C. § 552
 vs.                                           et seq., Administrative Procedure Act, 5
                                               U.S.C. § 701 et seq.)




-1- JOINT RULE 26(f) DISCOVERY PLAN
         Case 6:20-cv-02189-AA          Document 14       Filed 03/22/21      Page 2 of 4




 UNITED STATES ARMY CORPS OF
 ENGINEERS, an agency of the United States
 of America,

        Defendant.



       Pursuant to the Court’s Scheduling Order, Dkt. 4, Fed. R. Civ. P. 26(f)(2), and LR-26,

Plaintiff Willamette Riverkeeper (“Plaintiff”) and Defendant the U.S. Army Corps of Engineers

(“Defendant”) (collectively the “Parties”) respectfully submit the following Rule 26(f)(3)

proposed discovery plan. Counsel for the Parties held their Rule 26(f) discovery planning

conference on March 9, 2021.

   •   FRCP 26(f)(3)(A): The Parties agree that because this matter is based on Plaintiff’s claims

       under the Freedom of Information Act (FOIA) and the Administrative Procedure Act

       (APA) arising out of the Defendant’s alleged failures in processing and responding to

       Plaintiff’s FOIA request, the Parties do not anticipate the need for initial disclosures or for

       discovery in this case. Defendant released 3,287 pages of records on December 16, 2020.

       The Parties have been, and are continuing, to attempt to reach a proposed scheduling and

       case management stipulation addressing a process for the timing of Defendant’s release of

       responsive records, Defendant’s justification for withholding any records, in whole or in

       part, Plaintiff’s challenges to those releases, and meet and confers regarding disputes

       before bringing such matter to the Court’s attention.

   •   FRCP 26(f)(3)(B): The Parties agree that there is no need for discovery in this matter.

   •   FRCP 26(f)(3)(C):       The Parties agree that the Plaintiff has no need to preserve

       electronically stored information. Defendant agrees to release responsive records in PDF




-2- JOINT RULE 26(f) DISCOVERY PLAN
         Case 6:20-cv-02189-AA          Document 14        Filed 03/22/21      Page 3 of 4




       format with Optical Character Recognition (OCR) functionality, where feasible, and Bates

       numbering to each separate PDF page.

   •   FRCP 26(f)(3)(D): The Parties agree that this matter is unlikely to go to trial. The Parties

       agree that any information Defendant may withhold or redact from responsive records

       under a claim of privilege or protection, or any other basis for withholding or redacting

       information, must be justified under a FOIA exemption pursuant to 5 U.S.C. § 552(b).

   •   FRCP 26(f)(3)(E): The Parties do not anticipate the need for discovery in this matter or

       changes to any limitations outlined in the Federal Rules of Civil Procedure.

   •   FRCP 26(f)(3)(F): Information Defendant may withhold or redact from responsive records

       must be justified under a FOIA exemption pursuant to 5 U.S.C. § 552(b). No protective

       orders are needed at this time, but should the need arise, the Parties will promptly confer

       and, if necessary, notify the Court if any disputes arise that cannot be resolved by

       stipulation. The Parties do not anticipate a trial in this matter and do not anticipate the need

       for orders under Rule 26(c), Rule 16(b) or (c).


Jointly submitted this 22nd day of March, 2021.


 FOR PLAINTIFF                                FOR DEFENDANT
 WILLAMETTE RIVERKEEPER                       U.S. ARMY CORPS OF ENGINEERS
                                              SCOTT ERIK ASPHAUG OSB # 833674
                                              Acting United States Attorney


 s/ Elisabeth A. Holmes                       s/ Joshua Keller
 Elisabeth A. Holmes (OSB # 120254)           Joshua Keller (NYSB #4297396)
 Willamette Riverkeeper                       Assistant United States Attorney
 P.O. Box 293                                 Joshua.keller@usdoj.gov
 Eugene, Oregon 97440                         1000 SW Third Avenue, Suite 600
 Tel. (541) 870-7722 (No facsimile)           Portland, Oregon 97204-2902
 Email: eli@willametteriverkeeper.org         Phone: 503.727.1000




-3- JOINT RULE 26(f) DISCOVERY PLAN
        Case 6:20-cv-02189-AA       Document 14   Filed 03/22/21   Page 4 of 4




s/ Daniel C. Snyder
Daniel C. Snyder (OSB # 105127)
Law Offices of Charles M. Tebbutt, P.C.
941 Lawrence Street
Eugene, Oregon 97401
Tel. (541) 344-3505
Fax (541) 344-3516
Email: dan@tebbuttlaw.com




-4- JOINT RULE 26(f) DISCOVERY PLAN
